Citation Nr: 1748610	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  10-33 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for symptomatic sinus node dysfunction, status post pacemaker implantation. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Elliot Harris, Associate Counsel

INTRODUCTION

The Veteran had a period of active duty service from April 1981 to December 1996.  He had subsequent reserve component active duty for training (ACDUTRA) from March 1998 to June 1998, and had additional periods of verified and unverified periods of ACDUTRA and inactive duty for training (INACDUTRA), including a period of apparent ACDUTRA on May 3, 2003.  The Veteran purportedly separated from the Air Force Reserves on Orders issued in February 2006.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  A March 2010 rating decision, in pertinent part, denied that there was new and material evidence to reopen a claim for service connection for symptomatic sinus node dysfunction (SSND), status post cardiac pacemaker placement.  

In a June 2010 Statement of the Case (SOC), the RO recognized that, since additional service department records were added to the claims file after the prior denials of service connection for a SSND, the prior denials were not final under 38 C.F.R. § 3.156(c), and denied the claim on the merits.

In July 2016, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

In a September 2016 remand, the Board remanded the claim for further development requesting that additional records be submitted by the Veteran to establish his ACDUTRA or active duty (AD) on May 3, 2003, the date of the alleged service connected event, or on December 2004, the date when the Veteran underwent a pacemaker implantation procedure.  The Veteran was also afforded an opportunity to gather and submit all service treatment and private medical records that were not a part of his claims file during his prior denials of service connection for a SSND.  Specifically, the Board, on remand was to procure a new VA medical opinion that includes an opinion by the examiner as the etiology of the Veterans current SSND.   

This appeal was processed using the Legacy Content Manager Documents and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDING OF FACT
The Veteran's SSND, is not shown to be related to any period of AD, ACDUTRA, or INACDUTRA.  SSND was not shown to be related to any incident or event of service or training duty.


CONCLUSION OF LAW

SSND was not incurred in or aggravated by active service or active duty for training.  38 U.S.C.A. §§ 101, 106, 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016). 

A standard February 2010 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. 
§ 5103(a) (West 2014); 38 C.F.R. § 3.159(c) (2016).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Veteran's service treatment and service personal records have been obtained and the Veteran has received treatment at VA health care facilities.  The Veteran directly submitted releases for VA to obtain any private treatment records.  The available VA records have been obtained.  A request was made to the Dallas, Texas VA to retrieve the Veterans medical records.  The Dallas, Texas VA reported that the Veteran's VA medical records from 1996 to August 2010 do not exist.  Other available records are on file.

The Veteran was afforded a VA cardiac examination connected with the claim most recently in June 2017 which includes an opinion as to the etiology of any current SSND and its relationship to his period of service.

As noted above, the Board remanded this matter in September 2016.  Specifically, the Board directed that a new VA examination and supplemental statement of the case SSOC be prepared and sent to the Veteran.  A review of the Veteran's claims file shows that he was provided an updated SSOC in September 2017.  As the requested development has been completed, all remand requirements have been met to make a determination on the Veteran's appeal and the case may move forward without prejudice to the Veteran.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

SERVICE CONNECTION FOR SSND

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131(West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training or injury incurred or aggravated while performing inactive duty for training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

The first element of Shedden is established for this claim because the record clearly demonstrates that the Veteran has a current heart condition disability.  STR's dated between December 2004 and the Veteran's most recent VA examination on June 2017 repeatedly note a diagnosis of SSND.   The dispositive issue is whether the Veteran's disability is service connected. 

Legal Analysis

The Veteran's essential contention is that he currently suffers from a SSND that is related to service.  The Board acknowledges that the Veteran's service treatment records reveal that the Veteran underwent the implantation of a pacemaker for SSND.  However, the Board asserts that the Veteran's SSND occurred while the Veteran was a Member of the Air Force Reserves, but not under the performance of AD, ACDUTRA, INACDUCTRA.  The Board finds service connection not warranted for a SSND, because the records indicate onset of the SSND condition outside the Veteran's period of AD, ACDUTRA, or INACDUCTRA service and is not shown to be related to service.  

The Veteran's AD service treatment records (STR's) confirm that upon entrance into the Airforce from April 1981 until separation on December 1996, the Veteran's heart tested normal.  During this period of service, the Veteran was regularly diagnosed and treated with medication for ongoing high blood pressure, high cholesterol, and placed on a weight loss programs.  On an August 1996 examination, STR's reveal that the Veteran was diagnosed with high blood pressure, high cholesterol, and obesity issues.  On an September 1996 examination STR's reveal that the examiner noted abnormal findings of hypercholesterolemia, and hypertension.  On the Veteran's November 1996 separation examination the examiner noted the Veteran suffered from high blood pressure and hypertension, and obesity issues, however the no heart abnormalities were present.

The Veteran's STR's for the Air Force Reserves records during ACDUTRA and INACDUCTRA from February 1997 to March 2004 reveal no heart condition or abnormalities as the Veteran tested normal.  During this period of service, the examiners did repeatedly report the Veteran regularly exceeding the medically allowed weight (MAW), having high blood pressure, high cholesterol, and  hypertension.  In each medical examination for February 1997 to March 2004 the examiner noted that the Veteran "meets physical requirement for deployment".  

On an January 2003 STR, the examiner noted that the Veteran exceeded the MAW.  However, the Veteran was granted medical clearance for deployment. 

An May 3, 2003 STR revealed that the Veteran, while participating in an ACDUTRA exercise suffered an incident of heat exhaustion.  The examiner noted that the air conditioner in the building had not been operating correctly for some time.  The examiner also noted that that the Veteran reported to his duty station not feeling well that morning and had not eaten or consumed any sustenance prior to fainting from heat exhaustion.  

Nothing in the Veteran's STR's suggest any heart abnormalities or complications arising from the above event.  Hence, on September 2003, the examiner reviewed the Veterans medical record and cleared the Veteran for deployment citing specifically in the STR, "Member meets physical requirements for deployability".

On an March 2004 STR, the examiner noted that a cardiac heart catheter procedure was performed on the Veteran on October 2003 along with other cardiac procedures performed on August 2003 and February 2004.  The examiner noted that all the testing showed slight abnormalities, however no intervention was required other than a lifestyle change recommendation to the Veteran. 

On an December 2004 STR the examiner noted that the Veteran was placed on a limited work status due to the implantation of a pacemaker.  By February 2006 the Veteran was medically discharged from service. 

A review of the evidence above shows that the etiology of the Veteran's heart condition was not due his onset of heat exhaustion on May 3, 2003.  The Veterans STR's above reveal that the Veteran's examinations prior to the heat exhaustion incident showed no heart abnormalities or conditions.  The Veteran's STR's also reveal no SSND present after the heat exhaustion incident as a September 2003 examiner medically cleared the Veteran for deployment.  

On an June 2017 VA examination to determine the etiology of the Veteran's SSND, the examiner noted that a review of medical literature does not support the conclusion that one episode of heat exhaustion could SSND.  The examiner noted that the Veteran was discharged the same day from the military clinic with no evidence of SSND after receiving treatment for the heat exhaustion incident.  Taking into account all of the evidence the examiner opined that it is less likely than not that the Veteran's heart condition disability had its onset in service or is the result of a disease or injury during the Veteran's period of active service, ACDUTRA or INACDUTRA. 

The Board finds that the preponderance of the evidence is against finding that the etiology of the Veteran's disability is service connected.  The Veteran's STR records show no diagnosis of SSND related connected to the Veterans service.  As discussed, the evidence does not show it is related to any training in active or inactive duty for training.

The opinions of record to the Veteran's claims provided thorough and persuasive rationales, the preponderance of the most probative evidence weighs against the claims.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

ORDER

Entitlement to service connection for symptomatic sinus node dysfunction, status post pacemaker implantation is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


